Exhibit 10.1

 

[g111461kgi001.jpg]

 

 

Leslie J. Browne, Ph.D.

 

President and Chief Executive Officer

 

May 4, 2006

 

Brian M. Posner, CPA

 

Dear Brian:

 

I am delighted to outline the terms and conditions of your promotion.

 

Title:

 

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

Compensation:

 

Your monthly base compensation will be $19,166.66 per month ($230,000 on an
annualized basis), effective as of this date.

 

 

 

Equity:

 

You will be granted an option to purchase 75,000 shares of Pharmacopeia Drug
Discovery, Inc. Common Stock at a per share purchase price equal to today’s
closing price on the NASDAQ National Market. You will receive documentation of
this in a separate agreement.

 

 

 

Bonus:

 

You will be eligible to receive a bonus in the amount of 35% of your base salary
based upon the achievement of corporate and individual objectives.

 

 

 

Severance Provisions:

 

Will be provided in a separate agreement.

 

As an Executive Vice President you will be a member of the Executive Management
Team.

 

This will confirm that you are already a participant in the Company’s Executive
Life Insurance and Disability programs and that you will continue to be eligible
for 5 weeks vacation.

 

Brian, I am looking forward to continuing to work with you as you take on this
important role for the Company. Congratulations!

 

 

Sincerely,

 

 

 

/s/ Leslie J. Browne

 

 

Leslie J. Browne, Ph.D.

SIGNED AND AGREED BY:

President and Chief Executive Officer

 

 

/s/ Brian M. Posner

 

 

Brian M. Posner

 

 

May 4, 2006

 

 

Date

 

 

 

--------------------------------------------------------------------------------